Citation Nr: 0829811	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-09 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The veteran had active service from February 1968 until 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has been productive of complaints including depression, 
anxiety, and insomnia; objectively, speech and thought 
processes have been logical and coherent, and there have been 
no findings of problems with memory, panic attacks, or 
difficulty in understanding complex commands.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation of 30 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 
3.326(a) (2007). 

The veteran's claim here arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Judicial precedent holds that, once service 
connection is granted, the claim has been substantiated 
additional notice is not required, and any defect in previous 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice, beyond that afforded 
in the context of the veteran's initial claim for service 
connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment 
records and medical records from Dr. R. E. P. and the Chinle 
Vet Center, and the veteran submitted private treatment 
records.  Further, he was afforded VA medical examinations in 
August 2005 and April 2006.  

The Board finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

I.  Higher Initial Evaluation for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

Throughout the rating period on appeal, the veteran has been 
assigned a 10 percent disability evaluation for his service-
connected PTSD.  Such ratings are assigned pursuant to 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the general 
rating formula for mental disorders, a 10 percent rating is 
provided where the evidence demonstrates occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or where 
symptoms are controlled by continuous medication.

In order to be entitled to the next higher, 30 percent 
evaluation, the evidence must demonstrate occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

The Board has reviewed the evidence of record spanning the 
period in question, and finds that his disability picture 
most nearly approximates the next higher, 30 percent 
evaluation under DC 9411.  Indeed, the 10 percent rating 
currently in effect is intended to reflect only mild or 
transient symptoms which only occasionally impair the veteran 
occupationally and socially.  Here, however, an April 2005 
Chinle Vet Center mental status evaluation, along with VA 
examinations in August 2005 and April 2006, demonstrate 
continuing symptoms of PTSD.  Such symptoms have included 
depression, anxiety, agitation, flashbacks about the Vietnam 
war about 10 times per month, a tendency toward violence, 
chronic sleep impairment, nightmares 4 or 5 times per month, 
isolation from other people, and abuse of alcohol as a means 
of self-medication.  In addition, the veteran scored a 146 on 
the Mississippi Scale for PTSD in April 2005, on which the 
minimum score for a diagnosis is 107.  Due to the regularity 
of treatment and persistency of PTSD complaints, the 
veteran's symptomatology cannot fairly be characterized as 
transient.  Moreover, the veteran's symptoms also generally 
appear to be more than mild in degree.  Indeed, the veteran 
reported suicidal thoughts and hallucinations in an April 
2005 Chinle Vet Center report.  Suicidal thoughts were also 
noted in the April 2006 VA examination report.

Based on the foregoing, the currently assigned 10 percent 
evaluation for the veteran's PTSD is found to under-represent 
the consistency and severity of the veteran's disability 
picture.  Indeed, the evidence is determined to be more 
consistent with the next higher, 30 percent rating, which 
addresses symptoms of depressed mood, anxiety and poor sleep, 
all of which have been demonstrated in the record.

While it is determined that a 30 percent evaluation is 
appropriate for the veteran's PTSD since March 22, 2005 (the 
date of his original claim for service connection), a rating 
in excess of that level is not warranted, as discussed below.

In order to be entitled to the next higher, 50 percent 
rating, for PTSD, the evidence must show occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

After reviewing the evidence of record, the Board finds no 
evidentiary support for an evaluation in excess of 30 percent 
for the veteran's service-connected PTSD for any portion of 
the rating period on appeal.  Indeed, the overall evidence of 
record does not indicate that the veteran's service-connected 
PTSD has caused speech or thought disorders.  His speech 
fluency, articulation, tone, and rate were found to be within 
normal limits during the August 2005 VA examination.  Also, 
his thought processes were described as goal directed, 
logical, and coherent, and his judgment and insight appeared 
intact on that date.  There were no speech abnormalities 
noted at the April 2006 VA examination, and the VA examiner 
ruled out a diagnosis of any thought disorder.   

The evidence of record also fails to indicate panic attacks 
occurring more than once weekly.  In fact, the veteran did 
not report any history of panic attacks at the April 2005 
Chinle Vet Center evaluation, or at the August 2005 and April 
2006 VA examinations.  While the record indicates general 
anxiety, there is no evidence of panic attacks.

The evidence also fails to reveal significant memory 
impairment such as to warrant an increased rating beyond 30 
percent.  While there is a checkmark placed next to 
"impaired" in the memory function category of the April 
2005 Chinle Vet Center report, there is no further 
description of the basis for this assessment.  Further, the 
veteran was oriented to person, place, time, and situation at 
the August 2005 VA examination.  Remote memory was described 
as being intact, and short-term recall was intact for three 
items at five minutes.  Finally, it was noted in the April 
2006 VA examination that impairment of short and long-term 
memory did not appear to be problematic.    

The evidence of record does reflect disturbances in 
motivation and mood.  Indeed, the veteran's depression is 
chronic.  Moreover, the evidence throughout the rating period 
on appeal indicates symptoms of social isolation.  For 
example, the August 2005 VA examination notes that the 
veteran had no close friends or people he trusted or relied 
on for help if needed.  Further, at that examination, he 
reported emotional numbing and distancing himself from others 
and a lack of interest in day-to-day activities.  The April 
2006 VA examination notes that the veteran has no hobbies or 
things that he enjoys.  However, there is no evidence that 
these symptoms of motivation and mood have affected his 
reliability and productivity in work, or ability to maintain 
some social relationships.  Indeed, he has maintained the 
same job for 30 years, and does report a good relationship 
with his wife.  

The Board acknowledges that the veteran has described some 
symptoms consistent with criteria for a rating in excess of 
30 percent.  He reported suicidal thoughts in both the April 
2005 Chinle Vet Center report and the April 2006 VA 
examination.  However, these thoughts were described more as 
a preoccupation with death than as an intent or plan.  For 
example, there was one incident described in the April 2006 
VA report where the veteran woke up and could not move, so he 
thought he was dead.  Further, the examiner noted that while 
the veteran had thought that ending his life would end his 
suffering, those thoughts were reported as transient, and the 
veteran had no specific plan as to how he would end his life.  

In addition, the Board notes that the veteran described both 
visual and auditory hallucinations in the April 2005 Chinle 
Vet Report.  Specifically, he stated that he thinks he sees a 
body when he knows it is not there, and he still "hears" 
artillery, RPG, and mortar rounds.  However, he does not 
report these hallucinations consistently and there is no 
indication that they interfere with his work or social life 
to a significant level.  

Finally, in the April 2006 VA examination, the veteran 
reported checking locks, sleeping with his glasses and a 
nightlight on, and always having a weapon near him when 
sleeping.  While those behaviors indicate some obsessive 
behavior, the VA examiner noted that they do not interfere 
with the veteran's functioning, but were rather adaptive 
behaviors to help him deal with anxiety.  

Therefore, despite the symptoms of suicidal thoughts, 
hallucinations, and obsessive rituals, the evidence does not 
show that such symptoms affect the veteran to a degree severe 
enough so as to warrant a rating higher than 30 percent.  
Indeed, the overall evidence does not show that the veteran's 
PTSD symptoms have caused occupational and social impairment 
with reduced reliability and productivity such as to warrant 
the next higher, 50 percent evaluation under the general 
rating formula for mental disorders.  In so finding, the 
Board again notes that the VA examinations show essentially 
normal communication and cognitive abilities.  

In concluding that an initial disability rating in excess of 
30 percent is not warranted here, the Board has also relied 
upon the veteran's Global Assessment of Functioning (GAF) 
scores assigned at his April 2005 Chinle Vet Center 
evaluation, and the August 2005 and April 2006 VA 
examinations.  GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  

Here, the veteran was given a GAF score of 41 during the 
April 2005 Chinle Vet Center evaluation.  The VA examiner in 
April 2006 assigned a GAF score between 40 and 50.  In this 
regard, scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Despite the seriousness of the symptoms associated with the 
low GAF scores noted above, a higher rating is not justified 
on that basis because the objective evidence does not 
actually demonstrate symptoms commensurate with such GAF 
scores.  Indeed, as already discussed, the competent evidence 
does not show severe obsessional rituals, or impairment in 
reality testing or communication.  Because the GAF scores of 
41 and 40-50 are not consistent with the objective findings 
of record, such scores are not probative as to the veteran's 
actual disability picture here.  Moreover, the remaining GAF 
score of 68, assigned at the August 2005 VA examination, is 
reflective of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but indicates that an individual is generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Accordingly, that GAF score 
does not serve as a basis for a higher evaluation.  

Based upon the above, the Board finds that the veteran is 
entitled to an initial 30 percent rating for his PTSD.  
However, an initial evaluation in excess of 30 percent is not 
warranted.  In reaching these conclusions, the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.


ORDER

An initial 30 percent rating for PTSD is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


